EXHIBIT 99.2 SEABRIDGE GOLD REPORT ON VOTING RESULTS SECTION 11.3 OF NATIONAL INSTRUMENT 51-102 CONTINUOUS DISCLOSURE OBLIGATIONS The following is a description of the matters voted upon at the Annual General Meeting of Shareholders of Seabridge Gold Inc., held on June 26, 2013, and the outcome: Election of Directors Director Votes For Votes Withheld In Favour James S. Anthony 83.06% A. Frederick Banfield 83.02% D. Scott Barr 98.96% Thomas C. Dawson 99.32% Louis J. Fox 99.04% Rudi P. Fronk 97.36% Eliseo Gonzalez-Urien 96.88% Jay S. Layman 97.38% Description of Other Matters Voted Upon Outcome of Vote The reappointment of KPMG LLP as auditor of the corporation for the ensuing year. Resolution approved. The Authorization of the directors to fix the auditors remuneration. Resolution approved. Approval, by disinterested shareholders, of certain option grants to directors and senior officers of the Corporation and an increase in the number of shares reserved for issuance under the Corporation’s Stock Option Plan by 665,000 shares to provide for such grants. Resolution approved. Approval of an increase in the number of shares reserved for issuance under the Corporation’s Stock Option Plan by 215,000 shares. Resolution approved. All resolutions were approved by a show of hands. DATED at Toronto, Ontario on June 27, 2013. SEABRIDGE GOLD INC. Per:“C. Bruce Scott”. C. Bruce Scott Vice President, Corporate Affairs and Corporate Secretary
